     Case 2:15-cr-00018-KM Document 27 Filed 05/20/20 Page 1 of 5 PageID: 172



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA,
                                                         Crim No. 15-15 (KM)
    v.
                                                         Crim No. 15-18 (KM)
    JULIO CESAR CONCEPCION,
                                                        OPINION and ORDER
                              Defendant




KEVIN MCNULTY, U.S.D.J.:
         The defendant, Julio Cesar Concepcion, has filed identical motions in his
two criminal cases (15cr15 DE 96, 15cr18 DE 24) 1 for compassionate release
under 18 U.S.C. § 3582(c)(1)(A). The motions invoke the threat of the COVID-19
pandemic and allege that the defendant has heart problems and high blood
pressure, which make him particularly vulnerable. The government responds
that there is no medical evidence that Mr. Concepcion suffers from any serious
condition. It describes the considerable steps that it has taken to minimize the
risk and reality of COVID-19 in the prisons. Finally, it adds that, although
there have been cases in the Fort Dix satellite prison camp, there have been
none in the Fort Dix FCI where Mr. Concepcion is located.
         On July 21, 2015, I sentenced Mr. Concepcion to concurrent terms of
imprisonment totaling 84 months, based on two fraudulent schemes or
conspiracies. The first scheme was to receive stolen government funds (18
U.S.C. § 641) and defraud the United States (18 U.S.C. § 371). It involved
identity theft and the receipt of approximately $2.5 million in fraudulently
obtained tax refunds. The second was a wire fraud conspiracy (18 U.S.C. §
1349) perpetrated against banks, mortgage companies, and ultimately the U.S.




1        “DE” will refer to docket entries in Crim. No. 15-15, unless otherwise specified.
                                             1
  Case 2:15-cr-00018-KM Document 27 Filed 05/20/20 Page 2 of 5 PageID: 173



Department of Housing and Urban Development (HUD). It involved losses of
approximately $3.1 million from fraudulently obtained mortgages.
      Mr. Concepcion is currently serving an 84-month (7 year) sentence at
Fort Dix. That facility consists of a low security federal correctional institution
(FCI), with an adjacent minimum security satellite camp; Mr. Concepcion is
housed at the FCI. He has served approximately five years, or 80%, of his
sentence. His projected release date (apparently assuming he maintains good
time credit) is June 7, 2021. (DE 97-4)
      The Bureau of Prisons (BOP) is authorized by the CARES Act to transfer
certain inmates to home confinement during the last six months or 10% of a
sentence. See 18 U.S.C. § 3624(c)(2), 34 U.S.C. § 60541(c). Pursuant to
guidelines promulgated by the Attorney General, BOP instituted its own review
in response to the COVID-19 pandemic. It prioritized certain cases for transfer
to home confinement, based on inmate characteristics, medical risk, and many
other factors. (Declaration of James Reiser (“Reiser Decl.”) ¶¶ 3–21, DE 97-1)
BOP determined that Mr. Concepcion would not be transferred to home
confinement pursuant to the CARES act. (Reiser Decl. ¶ 23) That is a separate
remedy, however, from the one sought on this motion, and does not dictate a
result here.
      On May 1, 2020, Mr. Concepcion filed this motion for compassionate
release under 18 U.S.C. § 3582(c)(1)(A). As relevant here, the statute empowers
the court to reduce a term of imprisonment “after considering the factors set
forth in [18 U.S.C. § 3553(a)],” based on (i) “extraordinary and compelling
reasons,” provided that “such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).
The relevant policy statement, U.S.S.G. § 1B1.13, echoes the requirement of
“extraordinary and compelling reasons,” and also requires that the defendant
not present a danger to the safety of any other person or the community,
within the meaning of the Bail Reform Act, 18 U.S.C. § 3142(g). The
accompanying application notes include examples of medical conditions
considered “extraordinary and compelling,” such as “metastatic solid-tumor
                                          2
  Case 2:15-cr-00018-KM Document 27 Filed 05/20/20 Page 3 of 5 PageID: 174



concer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, advanced
dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i). More generally, it defines such a
condition would be satisfied by a defendant who is
       (I)     Suffering from a serious physical or medical condition,

       (II)    suffering from a serious functional or cognitive impairment, or

       (III)   experiencing deteriorating physical or mental health because of the
               aging process,

       that substantially diminishes the ability of the defendant to provide self-
       care within the environment of a correctional facility and from which he
       or she is not expected to recover.

Id., cmt. n.1(A)(ii). The examples are not exclusive; also relevant may be factors
relating to age and family circumstances, or other factors identified by the
BOP.
       There is an administrative-exhaustion prerequisite, however, to the
Court’s exercise of that power. The power to file such a motion is lodged in the
first instance with the BOP. Before filing a motion in court, the defendant must
first request that the BOP file such a motion on his or her behalf. 18 U.S.C. §
3582(c)(1)(A). The court may consider the defendant’s own motion only if it was
filed “after the defendant has fully exhausted all administrative rights to appeal
a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf.”
Id. The BOP cannot through mere inaction, however, stave off the court’s
assumption of jurisdiction; the passage of 30 days without action in effect will
be deemed to be equivalent to exhaustion. Thus the prisoner may bring a
motion in court after 30 days have passed “from the receipt of such a request
by the warden of the defendant’s facility.” Id.
       It is undisputed that Mr. Concepcion filed this motion directly in federal
court, without first exhausting administrative remedies. That, as the Third
Circuit has recently held, is a “roadblock foreclosing compassionate release.” at
United States v. Raia, 954 F.3d 594, 597 (3d Cir. Apr. 2, 2020) (denying
remand of appeal seeking compassionate release as futile in light of lack of
exhaustion). Accord United States v. Epstein, Crim. No. 14-287, 2020 WL

                                          3
    Case 2:15-cr-00018-KM Document 27 Filed 05/20/20 Page 4 of 5 PageID: 175



1808616, at *4 (D.N.J. Apr. 9, 2020) (Wolfson, C.J.) (citing cases). Compliance
with the exhaustion requirement is an integral part of this narrow exception to
the basic principle that a court lacks the power to modify a sentence once it is
imposed.
       The government notes, and distinguishes, recent district court excusing
the exhaustion requirement on grounds of futility—for example, the futility of
waiting for 30 days when the prisoner has less than a month remaining to
serve on his sentence. See, e.g., United States v. Colvin, 2020 WL 1613943 (D.
Conn. Apr. 2, 2020). I take no position on the availability, or not, or a “futility”
exception, because there is no need to do so. The defendant has made no
showing that an application to the BOP would be futile. Even before the
COVID-19 crisis began in earnest, the BOP was processing and granting First
Step Act requests.
       No one could fail to sympathize with an inmate’s concern for his health
in this institutional setting at this time of crisis. Even assuming that a health
emergency would excuse the exhaustion requirement, however, the defendant
has not demonstrated such an emergency. His failure to seek relief from the
BOP has no adequate explanation. There is no documentation of his medical
condition—only his vague self-diagnosis of “heart problems” and “high blood
pressure.” The last information before the court, which concededly dates from
the presentence report filed in 2015, was that the defendant had high
cholesterol and high blood pressure, common and chronic conditions. The
defendant, who is not in the high risk age group (65 and over), does not state
that he has sought or received treatment for these conditions. There is no
indication that conditions at the institution are acute; BOP reports that there
have been no COVID cases in the particular facility (the FCI component of Fort
Dix) where the defendant is housed. 2


2
       The strongest case for bypassing the exhaustion that Mr. Concepcion
cites, United States v. Sawicz, 2020 U.S. Dist. LEXIS 64418 (E.D.N.Y. Apr. 10,
2020), is distinguishable. It rested on a serious COVID-19 outbreak at FCI-
Danbury and the prisoner’s established hypertension.
                                          4
  Case 2:15-cr-00018-KM Document 27 Filed 05/20/20 Page 5 of 5 PageID: 176




                                   ORDER
     Accordingly, for the reasons expressed above,
     IT IS this 20th day of May, 2020
     ORDERED that the motion (15cr15 DE 96, 15cr18 DE 24) for
compassionate release is DENIED without prejudice for failure to exhaust
administrative remedies.


                                            /s/ Kevin McNulty
                                            _____________________________
                                            KEVIN MCNULTY
                                            United States District Judge




                                        5
